NOT DESIGNATED FOR PUBLICATION

                                             No. 123,092

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                     JERRY SHELTON,
                  TRUSTEE OF THE JERRY SHELTON REVOCABLE LIVING TRUST,
                                        Appellant,

                                                   v.

                                        DAVID M. CHACKO,
                                            Appellee,

           RICELAND PROPERTIES KANSAS, LLC; RICELAND PROPERTIES, LLC;
                             and W. ELTON KENNEDY,

                                             Defendants.


                                  MEMORANDUM OPINION


       Appeal from Barber District Court; FRANCIS E. MEISENHEIMER, judge. Opinion filed January 7,
2022. Affirmed.


       John D. Beverlin II, of Stull, Beverlin, Nicolay & Haas, LLC, of Pratt, for appellant.


       Hannah L. Brass, of Medicine Lodge, for appellee.


Before GARDNER, P.J., SCHROEDER and CLINE, JJ.


       PER CURIAM: In this case two neighbors dispute ownership of land. Jerry Shelton
owns land to the east of, and next to, land owned by Dr. David M. Chacko. Sometime
before 1991, a two-mile fence was built near the legal boundary line separating the two
properties. It is unclear who built the fence and why the fence did not follow the legal
boundary line.
                                                    1
       In 2018, Shelton sued several individuals, claiming the fence encroaches onto his
property about 40 acres on Sections 30 and 32, and sued Chacko for trespass and quiet
title to his land on Chacko's side of the fence. Chacko counterclaimed, claiming he
obtained legal title to the disputed tract through adverse possession for 15 years. The
district court agreed that Chacko had adversely possessed the disputed tract within the
parallel portion of the fence on Sections 30 and 32 for 15 years.


       Shelton appeals, arguing the district court erred in finding Chacko met his burden
of proof of adverse possession.


Factual and Procedural Background


       As in most land disputes, the parties offered conflicting evidence about the timing
of events, the existence and context of conversations between them, and their respective
uses of the disputed land. But the parties agree on the timeline of the land ownership.


       The plaintiff, Shelton, Trustee of the Jerry Shelton Revocable Living Trust owns
real estate in Barber County, Kansas. Shelton bought the property from Riceland
Properties Kansas, LLC in 2017. The real estate is in Sections 30 and 32 in Township 32
South, Range 14 West and portions of Section 6 in Township 33 South, Range 14 West.
The defendant, Chacko owns the real estate directly to the west of Shelton's property in
Sections 30 and 31 in Township 32 South, Range 14 West and portions of Section 6 in
Township 33 South, Range 14 West.


       A two-mile fence runs north and south, separating the two properties. Shelton
learned of the fence's existence about a month after he bought the property in 2017 and of
the encroachment after he obtained a survey in 2018. Chacko discovered the
encroachment in 2016 from his ranch manager, Kent Remmers. The parties agree that the


                                             2
fence is not on the boundary line stated in the deeds to their properties and extends on to
the Shelton Property on Sections 30, 32, and 6 for about 50 acres.


       The two properties were once subject to a common ownership and were known as
the Gentry Ranch. The common owner, J.H. Gentry, died in 1933. In his last will, Gentry
devised a life estate to Beulah Cline and Velma Mills who were allowed to occupy the
properties. The Gentry property was split evenly according to a then-existing "east and
west fence."


       Chacko's Property


       While Beulah had a life estate in the property, her living children each received a
vested remainder interest in Gentry's property. Beulah's children each owned a vested
remainder interest from Gentry's death in 1933 until Beulah's death in 1994. Wesley
Cline was one of those children. When Beulah died in 1994, Cline received an undivided
fee interest to the Chacko Property. Cline and eleven other heirs sold the Chacko
Property to an entity called Gentry Ranch Partners, LLC in December 2010. Chacko was
a member of the Gentry Ranch Partners, LLC and bought the Chacko Property from that
entity in June 2017.


       Shelton's Property


       Cline and his brother, James, owned the Shelton property between 1974 and 1981
before they sold it to DNB Drilling, Inc. in June 1981. They retained a mineral interest in
the property and a right-of-way on Sections 6 and 7 for "movement of cattle and horses"
along the existing "driveway and trail" to benefit the "operations on the Gentry Ranch."
At the time of Cline's 1981 conveyance, he had a vested remainder interest in the Chacko
Property.


                                             3
       DNB Drilling, Inc. sold the Shelton Property to Timothy and Ann Miller in May
1991, and the Millers sold the property to Terrance Miller on the same day. Terrance
Miller sold portions of the property to Ian and Sarah Kovach in October 2001. Miller then
sold the rest of the Shelton Property to Riceland Properties Kansas, LLC in June 2007.
Elton Kennedy was a member of Riceland Properties Kansas, LLC. He obtained a survey
of the Shelton Property in 2012 and 2015, which showed a fence encroachment on the
Shelton Property. Riceland Properties Kansas, LLC eventually acquired all the Shelton
Property when it bought the rest of it from an LLC created by the Kovachs. This occurred
in three transactions between September 12, 2012, and December 3, 2015. Shelton
bought the Shelton Property in one transaction from Riceland Properties Kansas, LLC in
November 2017, and later discovered the fence encroachment.


       The Trial


       Upon discovering the encroachment, Shelton sued Chacko in October 2018 for
trespass and to quiet title to the disputed tract. Chacko counter-claimed seeking a
declaratory judgment that he owned the disputed property by adverse possession. The
parties presented evidence and submitted the case to the court for decision.


       Aside from the undisputed timeline of property ownership, the district court found
that although the testimony varied as to the age of the fence, it had been in its current
location since at least 1991. The court adopted various proposed findings of fact from
both parties and found that Chacko had met his burden of proving he had adversely
possessed the disputed tract in Sections 30 and 32 by clear and convincing evidence. But
the district court found Chacko did not carry his burden to prove that he had a belief of
ownership of the disputed tract in Section 6. The court also denied Shelton's trespass
claims based on its finding that Chacko adversely possessed the disputed tract in Sections
30 and 32 and because the fence in Section 6 had been placed for convenience to both
parties and did not amount to trespass.

                                              4
       Shelton timely appeals the district court's ruling as to the disputed tract in Sections
30 and 32 of his property.


Standard of Review


       Whether an individual acquires title by adverse possession is a question of fact.
Ruhland v. Elliott, 302 Kan. 405, 409, 353 P.3d 1124 (2015). And a party seeking title by
adverse possession must present clear and convincing evidence of the requisite statutory
elements. Clear and convincing evidence means that the truth of the facts is highly
probable. 302 Kan. at 410. Kansas law creates a presumption favoring the legal title
holder and requires facts establishing adverse possession to be established and not
presumed. 302 Kan. at 410-11. "A party may not establish adverse possession through
inference. Rather, a party claiming title through adverse possession must rely on the
strength of his or her own title and not the weaknesses of his or her adversary's title.
Every presumption is in subordination to the rightful owner." 302 Kan. 405, Syl. ¶ 4.


       This court reviews a district court's interpretation of the adverse possession statute
de novo. Ruhland, 302 Kan. at 410. But we review the district court's factual findings for
substantial competent evidence. In doing so, this court does not reweigh conflicting
evidence, evaluate witness credibility, or redetermine questions of fact. Wright v. Sourk,
45 Kan. App. 2d 860, 866, 258 P.3d 981 (2011). Substantial competent evidence is such
evidence that "'provides a substantial basis of fact from which the issues can be
reasonably determined.'" Ruhland, 302 Kan. at 410.


Did the District Court Err by Finding Chacko Met His Burden of Proving His Adverse
Possession Claim?


       Shelton argues that Chacko failed to prove that both he and his predecessor in
interest adversely possessed the disputed tract under a good-faith belief of ownership.

                                              5
Chacko counters that substantial competent evidence supports the district court's
decision.


       Basic Legal Principles


       The theory of adverse possession provides that if a trespasser uses land as his or
her own for the statutory period and in accordance with the statute's requirements, the
trespasser may receive title to the land and the landowner is barred from recovering the
land from the trespasser. Crone v. Nuss, 46 Kan. App. 2d 436, 437-38, 263 P.3d 809
(2011). By failing to protect his or her rights of ownership, a landlord "acquiesces in the
transfer of ownership to one who has fulfilled the requirements of the statute." 46 Kan.
App. 2d at 437.


       K.S.A. 60-503 governs adverse possession claims:


               "No action shall be maintained against any person for the recovery of real
       property who has been in open, exclusive and continuous possession of such real
       property, either under a claim knowingly adverse or under a belief of ownership, for a
       period of fifteen (15) years."


To succeed on an adverse possession claim, the claimant thus has the burden to show it is
highly probable that he or she:


       "(1) possessed the property for a period of 15 years in a manner
       "(2) that is (a) open, (b) exclusive, and (c) continuous; and
       "(3) that is either (a) under a claim knowingly adverse or (b) under a belief of
       ownership." Ruhland, 302 Kan. at 411.




                                                     6
Chacko's claim of adverse possession is that he possessed the property under a
belief of ownership for the required time. The parties do not dispute that Chacko's
possession was open and exclusive.


       A separate statute provides the limitations period for adverse possession
claims:


               "No action shall be maintained for the recovery of real property or for the
       determination of any adverse claim or interest therein, not provided for in this article,
       after fifteen (15) years from the time the cause of action accrued." K.S.A. 60-507.


"The language of the two statutes suggests there might be a factual scenario under which
an action for the recovery of real property is time-barred by K.S.A. 60-507 even though
the elements of adverse possession have not been satisfied under K.S.A. 60-503."
Oxy USA v. Red Wing Oil, 309 Kan. 1022, 1026, 442 P.3d 504 (2019). But we need not
decide whether Chacko's claim for adverse possession is time-barred by this statute of
limitation because Shelton does not argue on appeal that Chacko's cause of action
accrued more than 15 years before Chacko claimed adverse possession in 2018. Shelton
argues the district court failed to find when the statute of limitations began running but
does not argue Chacko's adverse possession claim was time-barred. In short, Shelton
raises no statute of limitations defense on appeal.


       Chacko claimed to the district court, as he does on appeal, that he possessed the
disputed tract under a good-faith belief of ownership. But Chacko had owned the land for
only 8 years when he filed his 2018 claim for adverse possession, so he had to rely on
tacking. (Chacko was a member of Gentry Ranch Partners, LLC that bought the Chacko
Property from Cline and eleven other heirs in December 2010, then Chacko bought the
same property from the LLC in June 2017.) If the claimant has not possessed the land for
the requisite 15 years, the claimant must "tack" on to the possession of the prior


                                                     7
occupant. Stith v. Williams, 227 Kan. 32, 36, 605 P.2d 86 (1980). "The tacking must
evidence a continuous adverse possession for the statutory period. In addition, there must
be no abandonments or other interruptions between those periods of possession that
might return seisin to the owner." 227 Kan. at 36.


       As a result, to meet the 15-year statutory requirement, Chacko had the burden to
prove to the district court by clear and convincing evidence that he, for 8 years, and
Cline, for 7 years, believed in good faith that they owned the disputed tract of land. See
Stewart v. Rader, No. 121,519, 2020 WL 4379049, at *4 (Kan. App. 2020) (unpublished
opinion) ("To meet the 15-year time period for adverse possession, the Stewarts must
tack their 3 years of belief of ownership onto that of their predecessors in interest for the
preceding 12 years."). See Rowland v. Barb, No. 94,151, 2006 WL 2337219, at *2 (Kan.
App. 2006) (unpublished opinion) (noting district court's finding that adverse possession
plaintiff had been in actual, open, and peaceful possession of the land for more than 15
years before plaintiff filed the petition); see also Fregosi, v. Oshawno Lake Association,
Inc., No. 87,300, 2002 WL 35657647, at *5 (Kan. App. 2002) (unpublished opinion)
(finding district court's determination that Silver had begun exercising his rights over
Lake Road more than 15 years before the plaintiffs filed suit was not supported by any
evidence in the record and summary judgment of adverse possession was reversed and
remanded.)


       "When using tacking to support an adverse possession claim, the claimant must
show a continual belief in ownership, i.e., the predecessors in interest also believed they
owned the disputed land." Rader, 2020 WL 4379049, at *4. "'Belief of ownership' under
K.S.A. 60-503 is a state of mind which must be based on good faith under circumstances
which justify such belief." Wallace v. Magie, 214 Kan. 481, Syl. ¶ 4, 522 P.2d 989
(1974). "The question of what constitutes good faith in one claiming to hold property
under a belief of ownership is a question for the trier of the fact." Armstrong v. Cities
Service Gas Co., 210 Kan. 298, 311-12, 502 P.2d 672 (1972); see Rader, 2020 WL

                                              8
4379049, at *5 (finding insufficient evidence of good-faith belief of ownership when the
adverse possession claimant who owned the property for only 3 years neither identified
who owned the property during the 12 years preceding their ownership, nor produced
evidence that those unknown owners believed, in good faith, they owned the disputed
land).


         Although a claim of adverse possession cannot be based solely on inference, our
Supreme Court has long allowed district courts to base factual findings relevant to
adverse possession largely on circumstantial evidence. See Wagner v. Thompson, 163
Kan. 662, 667-70, 186 P.2d 278 (1947) (finding substantial evidence of adverse
possession where findings were based largely on circumstantial evidence). And even the
highest standard of proof, "beyond a reasonable doubt," can be proven by circumstantial
evidence. See State v. Logsdon, 304 Kan. 3, 25, 371 P.3d 836 (2016). So Chacko may
meet his burden to prove his and Cline's good-faith belief of ownership by circumstantial
evidence.


         We note that a person's good-faith belief of ownership is not negated by the deed
by which one acquires title to the property. True, K.S.A. 58-2222 states that every
instrument conveying real estate


         "in writing, certified and recorded in the manner hereinbefore prescribed, shall, from the
         time of filing the same with the register of deeds for record, impart notice to all persons
         of the contents thereof; and all subsequent purchasers and mortgagees shall be deemed to
         purchase with notice."


         But the Kansas Supreme Court has rejected the argument that constructive
knowledge of property lines defeats adverse possession. In Wallace, 214 Kan. at 486-88,
our Supreme Court acknowledged that this statute charges the owner of land with
constructive notice of facts disclosed by public records. Still, the court found that


                                                      9
constructive notice does not prevent a possessor of land from claiming a good-faith belief
of ownership for purposes of adverse possession. As the court said, "if the rule were
otherwise the concept of 'belief of ownership' would be obliterated." 214 Kan. at 486. See
also Armstrong, 210 Kan. at 311 (argument that deed imparts notice of the correct
property lines improperly nullifies concept of adverse possession).


       Chacko's Good-Faith Belief


       Shelton argues that Chacko could not have had a reasonable, good-faith belief in
ownership because his own testimony demonstrated "clear doubt or uncertainty" showing
he did not believe he owned the property up to the fence line.


       Shelton asserts that Chacko was told in 2016 that the fence was not on the
boundary line, that he agreed with Kennedy to move it, and that he later changed his
mind only because of the time crunch created by the April 2016 fire and the cost of
moving the fence. And some evidence supports that version of events. But contradictory
testimony was also introduced. Shelton maintains that Kennedy spoke with Chacko about
moving the fence to the property line, yet the district court found Chacko's testimony
denying the conversation more credible. We are not a fact-finding court, nor do we
reweigh evidence or redetermine witness credibility. Wright, 45 Kan. App. 2d at 866.


       We summarize the evidence presented at the bench trial. Shelton presented a
deposition of Elton Kennedy, previous owner of the Shelton Property, and testimony
from Terry Ricke, Kennedy's hired hand. This evidence showed that in 2016 Kennedy
had approached Chacko and Harry Dawson, Chacko's former business partner, about
moving the fence to the legal boundary line. Chacko testified that he did not recall the
conversation and that any authority Dawson had in the business had terminated by
October 2015, thus any agreement Dawson may have made with Kennedy on behalf of
the Chacko Property was invalid.

                                            10
       In April 2016, a fire destroyed part of the fence. Chacko testified he gave his ranch
hand, Kent Remmers, explicit instructions not to move the fence. He said: "When the
fence burned, we did not want to encroach on anybody. . . . We were trying in this area to
just follow where the fence line had been." He also testified that he was worried about a
herd of cattle on the Chacko Property, so his crew quickly repaired the fence and did not
move it. But Kennedy's ranch hand, Ricke, testified that Remmers told him the day after
they began tearing out the burned parts of the fence that Chacko and Remmers planned to
wait to see if "it came up." It is unclear what Ricke meant by this statement. After hearing
Ricke's testimony and reviewing Kennedy's deposition, the district court found Chacko's
testimony to be credible and found no competent evidence that Chacko and Kennedy had
agreed to move the fence back to its legal boundary.


       Chacko testified he believed he owned the land up to the fence line, which
includes the disputed tract. Chacko did not want to move the fence because he estimated
it would cost $13,000 a mile to replace it, but if Kennedy had offered to pay to move the
fence, he likely would have moved it. But had he known the fence was not on the
boundary line before he repaired the fire-damaged parts, he would have tried to come to
an amicable agreement. Still, Chacko maintained that he believed he owned the land up
to the fence line and that he learned of the possible boundary issue only after they began
repairing the fence. Chacko also testified that Dawson never told him of a conversation or
agreement with Kennedy about the fence.


       Chacko also presented evidence from Terrance Miller. He testified that the fence
was in place in 1991 when he bought the Shelton Property and that the fence then
appeared to be 10 years old at most. Miller believed he owned the Shelton Property up to
the fence line. When asked whether the fence could have been in a different location
before he bought the Shelton Property, Miller testified that he did not think so, referring
to Wes Cline's practice of farming Chacko's land:


                                             11
               "Wes plowed everything, which is not a good farming practice, and it would
       blow and cover the fence up. So there was a ridge there that they built the fence on
       throughout the years. . . .
               "So if the fence had been in a different location before I purchased it, there would
       be that ridge out in the field."


Miller also testified that he viewed the fence after its replacement in 2016 and that it
seemed to be in the same location as before.


       Chacko's ranch hand, Remmers, had helped replace the fence after the 2016 fire.
Remmers testified that he put the fence back where the original T-posts were so the fence
would remain sturdy. He also testified that, to his knowledge, there was no agreement
between Kennedy and Chacko to move the fence. Remmers described Cline's farming
practices and said he farmed up to the driving trail along the edge of the fence in the
disputed tract.


       Shelton argues that admission or recognition of doubt or uncertainty about the true
boundary line impeaches a claimant's good-faith, but erroneous, belief of ownership,
citing Stark v. Stanhope, 206 Kan. 428, 433, 480 P.2d 72 (1971). But Stark did not make
this specific finding. Shelton cites a quote from Professor Melvin C. Poland, author of 5
Vernon's Kansas Statutes Annotated, Code of Civil Procedure, commenting on the
Advisory Committee's notes about the change from the common law to the Kansas
adverse possession statute. See 206 Kan. at 432-33. And the professor's commentary in
Stark is mere dicta because the Stark court analyzed the appellant's claim under the
"knowingly adverse" clause of the statute rather than the "good-faith belief" provision
that Chacko asserts here. 206 Kan. at 433.


       A person's good-faith, but erroneous, belief is not necessarily impeached by
learning the true boundary line after purchase of the property. Akers v. Allaire, 17 Kan.
App. 2d 556, 558, 840 P.2d 547 (1992); cf. Chesbro v. Board of Douglas County
                                                   12
Comm'rs, 39 Kan. App. 2d 954, 967, 186 P.3d 829 (2008) (when the County had believed
in good faith for more than 15 years that it had owned the disputed strip of land, its
acknowledgment that the property line was marked by a pin years after the County had
acquired ownership of the property through adverse possession would not operate to
destroy the County's ownership and possession.)


       Chacko testified that he believed he owned the property up to the fence line. He
farmed the Chacko Property up to the fence line and his ranch hand, Remmers, confirmed
this. So Chacko's farming practices provided some evidence of his belief. This and the
other evidence in the record provides substantial competent evidence supporting the
district court's finding that Chacko had a reasonable, good-faith belief of ownership
during the eight years since he bought the land.


       Cline's Good-Faith Belief


       Shelton also argues that Chacko failed to show his predecessor in interest had a
good-faith belief of ownership. Chacko argues that his predecessors in interest, including
"Cline, the Gentry Heirs, and Beulah Cline" had a good-faith belief of ownership of the
Chacko Property. But none of them asserted adverse possession. Our analysis is limited
because none of the 12 individuals (Cline and his co-tenants) who could provide first-
hand testimony about their good-faith belief of ownership of the land for the crucial
seven-year period (2003 to 2010) testified at trial. Although Cline had 11 other co-
tenants, the evidence shows that Cline was the one who mainly farmed or worked the
land sold to Chacko. We thus focus on whether the record shows that Cline—Chacko's
immediate predecessor in interest—had a good-faith belief of ownership.


       Remmers, Chacko's ranch hand, testified that Cline's practice was to farm up to the
driving trail along the edge of the fence in the disputed tract. Shelton offers no reason
why Cline would have done so, absent his good-faith belief that he owned the land.

                                             13
       Miller, a predecessor in interest to Shelton, testified that he believed he owned the
Shelton Property up to the fence line. When he owned the property, he believed the west
boundary of his property was the boundary fence in question. But Miller is Shelton's
predecessor in interest, not Chacko's, and Miller's good-faith belief fails to directly show
Cline's state of mind. See Stith, 227 Kan. at 36-37. Still, that the prior owner of Shelton's
land believed he owned the property only up to the fence line on the west accords with
adjacent owner's (Cline's) good-faith belief that he owned the land up to the same fence
line on the east. Miller also testified that Cline's farming practice was to plow everything,
which created a ridge throughout the years that the fence was built on. The adjacent
landowners' course of conduct throughout the many years evidences their beliefs.


       The district court recognized the practical difficulties in this case:


               "The Court clearly understands the practical difficulties in presenting testimony
       of the historical placement of the border fence and any previous owner's beliefs or
       understandings as to whether it defined the border between the properties. However, no
       other testimony was presented from any previous owner, of either property, that anyone
       believed the legal boundary of the properties to be anywhere other than the existing
       border fence line prior to the surveys which were obtained in 2012 or later."


It is not our job to reweigh the evidence. We find substantial competent evidence that
Cline had a good-faith belief that he owned the land up to the fence. The record, viewed
as a whole, shows substantial competent evidence supporting the district court's
conclusion that Chacko met the requisite statutory elements for adverse possession by
clear and convincing evidence.


       We have long recognized that "[i]ntent is difficult, if not impossible, to show by
definite and substantive proof." State v. Lassley, 218 Kan. 758, 762, 545 P.2d 383 (1976).
"Intent is usually proven by inference arising from circumstantial evidence because direct
evidence of a defendant's state of mind is rarely available." State v. Gibson, 311 Kan.
                                                   14
732, 742, 466 P.3d 919 (2020). Similarly, a person's belief is difficult to show by definite
proof, so a fact-finder may rely on circumstantial evidence to find a person's belief of
ownership in an adverse possession case. In this kind of case, which relies on the passage
of time and requires tacking of one owner's belief with a prior owner's belief,
circumstantial evidence may be all there is.


       We find it unnecessary to reach the merits of Shelton's separate argument that the
district court erroneously expanded an "exception" to the Dotson doctrine. See Dotson v.
Railway Co., 81 Kan. 816, 106 P. 1045 (1910). Shelton did not argue the Dotson case or
raise this issue to the district court. And the district court never cited Dotson or any
exception to it or relied on any doctrine from that case that warrants an analysis separate
from the adverse possession doctrine. If an issue was not raised in the trial court, it cannot
be raised on appeal. Ruhland, 302 Kan. at 417. The rationale behind this issue
preservation rule is simple: A trial court cannot wrongly decide an issue never presented
to it. See State v. Williams, 275 Kan. 284, 288, 64 P.3d 353 (2003). Although we
recognize several exceptions to this general preservation rule, see In re Estate of
Broderick, 286 Kan. 1071, 1082, 191 P.3d 284 (2008), Shelton does not assert an
exception here. Yet the party asserting an issue for the first time on appeal must invoke
an exception and explain why the issue is properly before the court. State v. Godfrey, 301
Kan. 1041, 1043, 350 P.3d 1068 (2015); Supreme Court Rule 6.02(a)(5) (2021 Kan. S.
Ct. R. 35). We thus decline to review this issue.


       Affirmed.




                                               15